DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of: 
(i-a) a patient with impaired MWFS (claim 22),
(ii-b) about 150 mg of migalastat hydrochloride (claim 26),
(iii-b) capsule (claim 28) from group ii,
(iv-a) at least 24 months (claim 30), 
claims 21-24, 26-28 and 30-39 read thereon, in the reply filed on 7/15/2021 is acknowledged.
Claims 25, 31-39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/15/2021.  Claim 29 is generic to the elected claim 30 and is thus under examination; claims 31-39 recite species reading on (i-b), (i-c) or (i-d), that were not elected.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim(s) 21, 23-24, 26-30 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Castelli et al. (US 2016/0324839 A1; 2016 November 10; filed 2016 June, priority 2007, 2008, 2010, 2015).
Claims 22 have been canceled.
Castelli teaches a clinical trial (AT1001-011/NCT00925301) where patients having Fabry Disease were treated by administering DGJ (1-deoxygalactonorjirimycin; a.k.a., migalastat, see claim 5) (Example 15).  67 patients having potentially responsive mutant α-galactosidase were randomized.  DGJ in the HCl salt form (Applicant elected migalastat hydrochloride) was administered (Table 6).  Study completers were eligible to enroll in the open-label study—AT1001-041/NCT01458119—for up to 5 years. 
Claim 1 of Castelli is drawn to a method of reducing left ventricular mass index (LVMi) in a patient having Fabry disease, the method comprising administering to the patient a formulation comprising an effective amount of 1-deoxygalactonojirimycin or salt thereof, wherein the effective amount is about 123 mg free base equivalent (the same dose as recited in instant claim 24).  Claim 5 limits this method to Applicant elected about 150 mg magalastat hydrochloride every other day.  

Thus, the required step of instant claims 21, 24, 26 is taught in this clinical trial, and the claimed methods.
Regarding instant claim 23, Castelli claims 3 & 15 indicate the 1-deoxygalactonojirimycin or salt thereof enhances α-galactosidase A activity.
Regarding instant claim 27 and 28, claims 5 & 18 teach oral dosage form; forms include Applicant elected capsule (claims 7 & 19).
Regarding instant claim 29 and elected claim 30, the clinical trial extended to 24 months after stage 2 [0397], [0413]; i.e., the administration was for at least 12 months and at least 24 months. (The second clinical trial extended treatment for 5 years.)
Regarding the recitation of claim 21, the method “of increasing midwall fractional shortening (MWFS)”, the instant claimed method is conducted “in a patient having Fabry disease”.  This identical patient population is taught by Castelli.  Regarding the recited “effective amount of migalastat or salt thereof … for increasing the patient’s MWFS”, the amounts recited in claims 21 and elected claim 26 are claimed to be amounts that are effective for the recited purpose.  The identical amounts are taught/claimed by Castelli.  Thus, the “effective” and “for increasing the patient’s MWFS” limitations are necessarily met by the identical amounts taught for administration.

MPEP 2112.01 (I) indicates when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  MPEP 2112.01 (II) indicates if the composition is physically the same, it must have the same properties: 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. (Applicant argued that the claimed composition was a pressure sensitive adhesive containing a tacky polymer while the product of the reference was hard and abrasion resistant. "The Board correctly found that the virtual identity of monomers and procedures sufficed to support a prima facie case of unpatentability of Spada’s polymer latexes for lack of novelty.").

As indicated in MPEP 2112.02 (II), when the claim recites using an old composition or structure and the "use" is directed to a result or property of that composition or structure, then the claim is anticipated. In re May, 574 F.2d 1082, 1090, 197 USPQ 601, 607 (CCPA 1978).
Regarding claim 22, and the elected patient having impaired MWFS prior to initiating administration of the migalastat or salt thereof, Castelli does not explicitly mention this characteristic.  However, the clinical trial of Castelli appears to be identical or substantially identical to the instant disclosed clinical trial relied on for support of the instant claimed invention, having the identical number of patients enrolled, with substantially the same description of the trial.  Applicant is requested to confirm this point, in keeping with the duty to disclose information relevant to patentability.  

The Examiner notes that it is possible the two clinical trials are different patient sets (because one of the instant inventors is in common to Castelli, this point can readily be clarified by Applicant). However, based on the similarities between trial descriptions, the Castelli patient population would have had similar number of patients with the elected impaired MWFS prior to initiating migalastat, i.e., having at least one, reading on claim 22.  Accordingly, the alternate obviousness (based on probabilities) has been applied to claim 22, and to all other claims, based on the elected patient subpopulation.  
As sanctioned by MPEP 2112 (III), a rejection under 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic:
Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and 
With respect to new claim 75, dosing every other day is taught for the same clinical trial [0397].

Applicant argues:
Claims 21-24 and 26-30 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as allegedly being anticipated by Castelli et al. (US 2016/0324839 Al). 
The Examiner claims that the method "of increasing midwall fractional shortening (MWFS)" is inherent, the patient population "in a patient having Fabry disease" is taught identically by Castelli, and that the recited outcome by the method is necessarily characteristic. Claim 21 has now been amended to more clearly describe and distinctly claim the subject matter that the Applicant considers to be the embodiment of the invention and now is drawn to a method of treating "a patient having impaired MWFS prior to initiating administration". Thus, Applicant submits that the claimed patient population is not identical to the patient population of Castelli. Although the Examiner claims that since the clinical trial of Castelli appears to be identical or substantially identical to the instant disclosed clinical trial relied on for support of the instant claimed invention, and that since the "inherent" patient subpopulation was treated in the clinical trial, that the method of treating said subpopulation was anticipated. However, to reject a claim as anticipated by a reference, the disclosure must teach every element required by the claim under its broadest reasonable interpretation. Indeed, Castelli does not disclose every element of the claimed method either expressly or inherently because the claimed method is limited to the treatment of patients having impaired MWFS, whereas Castelli teaches the treatment of all Fabry patients. Additionally, MPEP 2112 (IV) states that the fact that a certain result or characteristic may occur or be present in the prior art is not sufficient to establish the inherency of that result or characteristic. A PHOSITA would not know that the "inherent" subpopulation was being treated in the referenced clinical trials and what the result of said treatment would be. Furthermore, a PHOSITA would not know that a subpopulation existed consisting of patients having impaired MWFS and more importantly, that an increase in MWFS would occur as a result of treatment. 

In all, to establish inherency, the relevant claim limitations must necessarily be present in the prior art or the natural result of the combination of elements explicitly disclosed by the prior art. Moreover, the alleged inherent properties of the prior art must be commensurate in scope with the actual limitations set forth in the claims. Thus, the specific degree of the claim language must necessarily be present in the prior art. It is not sufficient that the prior art may show that a general function is inherent, but rather, one must establish that the specific limitations of the claim must necessarily be present in the prior art. Inherency is rightfully based on what was necessarily present in the prior art. In relying upon the theory of inherency, the Examiner must provide a basis in fact and/or technical reasoning to reasonably support the determination that the allegedly inherent characteristic necessarily flows form the teachings of the applied prior art. The Examiner has not provided objective evidence or cogent technical reasoning to support the conclusion of inherency. 
Additionally, claims 21-24 and 26-30 are also rejected under 35 U.S.C. 103 as allegedly being obvious over Castelli. 
MPEP 2112 (III) states that a rejection under both 35 USC 102 and 103 can be made when the prior art product seems to be identical except that the prior art is silent as to an inherent characteristic. The Examiner bases the 35 U.S.C. 103 rejection solely on this rationale. However, as explained above, a 35 U.S.C. 102 rejection is not justified. Thus, a 35 U.S.C. 103 rejection is also not appropriate based on the language of MPEP 2112 (III). 
Therefore, Applicant submits that the claims are neither anticipated under 35 U.S.C. 102 nor obvious over 35 U.S.C. 103. Accordingly, it is respectfully requested that these grounds of rejection be reconsidered and withdrawn. 


This is not persuasive.

As discussed in MPEP 2144 (IV), a rationale different from Applicant’s is permissible: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings.").

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994. The examiner can normally be reached M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611